Colt, J.
This suit is brought on the Tirrell reissue patent, dated June, 7, 1881, and numbered 9,743. In Electric Gas-lighting Co. v. Tillotson, 21 Fed. Rep. 568, and in Electric Gas-lighting Co. v. Smith & Rhodes Electric *456Co., 23 Fed. Rep. 195, Judge Wheeler held the second and fifth claims 'of the reissue to he void, on the ground that these claims were broader than those of the original patent. I have carefully considered these opinions, and concur in the views therein expressed. The new evidence ■brought forward by complainant in this case does not tend to overthrow the conclusions of Judge Wheeler, because it is apparent, upon a comparison of the original patent with the reissue, that these claims are void under the authority of Miller v. Brass Co., 104 U. S. 350, and subsequent cases.
The only remaining question is whether defendant infringes claim 4 'of the reissue, which is in substance the same as claim 2 of the original. The claim is as follows:
“In an apparatus for lighting gas by electricity, in combination with a circuit-breaker located at the gas-burner, a lever adapted and arranged to open and close the stop-cock or valve of the burner, and carrying the circuit-breaker, substantially as herein described.” ,
In defendant’s apparatus, which is made after the Crockett patent, bearing date July 17, 1883, the two armatures operate to open and close the gas-valve, but there is found no separate lever to open and close the valve and carrying the circuit-breaker such as is described in the Tirrell patent. The defendant’s device is so different in construction and mode of operation from that described in the fourth claim that it is clear there is no infringement. The bill must be dismissed, with costs.